Citation Nr: 1133035	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period prior to June 20, 2008.

2.  Entitlement to an initial disability rating higher than 50 percent for PTSD for the period from June 20, 2008,to May 24, 2010.

3.  Entitlement to an initial disability rating higher than 70 percent for PTSD for the period from May 25, 2010.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from June 20, 2008, to May 24, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for PTSD and assigned an initial rating of 30 percent effective, July 13, 2006.  

In a July 2009 rating decision the RO increased the assigned disability rating from 30 to 50 percent effective, June 20, 2008.  In April 2010 the Board remanded the case to the RO, which in an April 2011 rating decision increased the rating from 50 to 70 percent, effective May 25, 2010.  

Notably, in the April 2011 rating decision the RO also granted entitlement to a TDIU, effective from May 25, 2010.  The issue of entitlement to TDIU for the period from prior to May 24, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From July 13, 2006 to June 19, 2008, the Veteran's PTSD was productive of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships; however, the preponderance of the evidence shows that prior to June 20, 2008, the disability had not been productive of deficiencies in most areas, or of an inability to establish and maintain effective relationships.

2.  Since June 20, 2008, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, poor impulse control, periods of violence, suicidal ideation, and an inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability has not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From July 13, 2006, to June 19, 2008, the criteria for a 50 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010). 

2.  Effective 20, 2008, to May 24, 2010, the criteria for a 70 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010). 

3.  Effective from May 25, 2010, the criteria for a disability rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran's claim for service connection for PTSD was granted and an initial disability rating was assigned in the September 2006 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record contains the Veteran's available service records, post-service private and VA treatment records, VA examination reports and the transcript of hearing testimony.  There is no indication of the existence of any pertinent post-service treatment records that are not on file.  

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded relevant VA examinations, which addressed the impact of the subject disability on his ability to work.  

The Board finds that the findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Veteran has not reported that the condition has worsened since the last examination, and thus a remand is not required solely due to the passage of time since the May 2010 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the appeal

The Veteran asserts that his PTSD warrants initial disability ratings higher than the currently assigned staged ratings.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In appeals of the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements and testimony describing the symptoms of his service-connected PTSD are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
 
The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that a number of GAF scores have been assigned during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

The following applies to the GAF scores assigned in this case.  A GAF score in the range between 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.  A GAF score in the range between 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM-IV.

The claims file contains medical evidence found in VA treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence relevant to his claim over the relevant period associated with the Veteran's July 13, 2006, submission of his claim.  VA treatment records in the early months of 2006 show that the Veteran was evaluated for PTSD-related complaints definitively diagnosed in April 2006 as PTSD, with a GAF score of 55.

The report of an August 2006 VA examination for evaluation of PTSD shows that the Veteran reported complaints of restless sleep with dreams of stressful events in Vietnam.  He reported intrusive thoughts, startle response, panic attacks, avoidance of talking about his war experiences, avoidance of movies and news related to war.  He had problems with anxiety.  He reported that he usually attended church with his wife and that he was relatively close to several people at work but had no true friends outside of family and did not interact with others outside of family.

On mental status examination, the Veteran was well-groomed with no evidence of speech or thought disorder.  He was freely talkative except about Vietnam, which caused him to become tense, have trouble concentrating, and to be avoidant of the subject.  He had trouble with serial subtraction of seven beginning from 100.  His insight and judgment were intact.  The report contains an Axis I diagnosis of PTSD with panic attacks, chronic, past history of alcohol abuse, reportedly abstaining in the past year.  On Axis V, the GAF score was 55.

A November 2006 VA mental health consultation shows that the Veteran reported having episodic symptoms of panic attacks with sweating, palpitations, heart racing, feeling of impending doom and sense of dying.  He reported also feeling depressed with decreased capacity to function at least 15 out of 30 days because of anxiety.  He reported that he missed a lot of work because of his mental health problems; and he had feelings of claustrophobia and would frequently seek immediate escape when he started to feel anxious.  He denied having feelings of helplessness, hopelessness, anhedonia or thoughts of harming himself or others.  

The VA mental health consultation report of November 24, 2006 shows that the Veteran had no symptoms of psychosis or mood disturbance other than anxiety and depression.  He described multiple symptoms of PTSD: poor sleep, occasional nightmares, frequent flashbacks, social and emotional isolation, increased irritability and anger management control issues.  On mental examination, there was no evidence of delusional thoughts, paranoia, distorted perceptions, or suicidal or homicidal thoughts.  The consultation report contains a diagnosis under Axis I of PTSD, and a GAF score of 50.

VA treatment records dated from August 2006 to June 2007 show treatment for psychiatric symptoms primarily diagnosed under as PTSD, all with GAF scores of 50 recorded, beginning with the VA mental health consultation in November 2006.  

The report of a June 2008 VA examination for PTSD shows that the Veteran continued to have symptoms of nightmares, sleep disturbance, panic attacks, intrusive thoughts, anxiety, and poor concentration.  He reported he had been married four times and had used alcohol to help him sleep.  He reported that he worked constantly to distract himself from symptoms.  He could smell dead bodies and had intrusive thoughts triggered by the sound of helicopters.  He had a startle response and avoided talking of war or watching war movies.

On examination the Veteran's affect was congruent and his mood was anxious and depressed.  He had a short attention span and was easily distracted.  He was unable to do serial 7's and unable to spell a word backward.  He was not oriented as to time.  His thought process and content was unremarkable.  He had no delusions, and had insight as to understanding his problem.  He had difficulty sleeping and was unable to function when sleep deprived.  He had no hallucinations or inappropriate behavior or obsessive/ritualistic behavior.  The examiner noted that the Veteran had panic attacks occurring two to three times per week, lasting up to an hour, when he cannot talk or communicate.  The Veteran denied active suicidal ideation, but had passive suicidal feelings but without any intent of self harm.  He had fair impulse control, and had had episodes of violence. 

The examiner opined that the Veteran was able to maintain minimum personal hygiene; and that the Veteran had problems with activities of daily living, to include severe problems with household chores, engaging in sports, exercise, and other recreational activities.  The Veteran did not drive because he becomes very nervous.  The Veteran's remote memory was mildly impaired.  

The Veteran's PTSD symptoms included persistent re-experiencing traumatic events by way of recurrent distressing dreams.  He had markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; and sense of a foreshortened future.  He had persistent symptoms of increased arousal, with difficulty falling and staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.
 
The report notes that the Veteran was not employed or retired, and were unable to work due to his mental disorder's effects.  He was not able to maintain good work relations with others due to his PTSD.  The examiner diagnosed the Veteran as having PTSD and panic disorder without agoraphobia.  The examiner opined that his PTSD accounted for his symptoms including hypervigilance, startle response, poor concentration, irritability, foreshortened future, social detachment, diminished interest, and distressing dreams.  His panic disorder accounted for his panic attacks characterized by not being able to talk or communicate for as long as an hour.

The report contains a GAF score of 50, with comments including that the Veteran noted that the panic attacks were severe enough that they can prevent him from going to work.  The examiner commented regarding the effects of PTSD on occupational and social functioning, opining that there was not a total occupational and social impairment due to PTSD signs and symptoms; and that PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  The Veteran would have panic attacks and angry outbursts requiring him to miss work.  He also had fatigue due to sleep disturbance, social detachment and loss of interest in activities.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms; including that some days the Veteran could not get out of bed to go to work, and other days the panic was so severe that he could not work.  Also, the veteran had trouble in maintaining good work relationships; and all of these factors would render the Veteran an unreliable employee.

The report of a May 2010 VA examination for PTSD shows that the Veteran and his wife reported that his symptoms had become progressively worse.  He reported that perceptual difficulties and high anxiety prevented him from driving except to a store 1.5 miles away.  He had very limited relationships outside of his wife.  On examination, the Veteran's mood was anxious, agitated, and dysphoric.  His attention was abnormal, with shortened attention span.  He was not oriented as to time.  His thought content was preoccupied with paranoid ideation.  He had sleep impairment and his wife reported that he exhibited inappropriate and paranoid behavior.  The Veteran had panic attacks, and only fair impulse control.  The report noted that the Veteran had had episodes of violence.  He was able to maintain minimum personal hygiene.  

The examiner found that the Veteran had problems with activities of daily living, with severe problems doing household chores, shopping, sports/exercise, traveling and driving, and other recreational activities.  The examiner found that the Veteran also had problems with moderately impaired remote memory and mildly impaired recent memory.  The examiner found that the Veteran had PTSD symptoms very similar to that found at the June 2008 VA examination.  The Veteran was not employed, stating it was due to his mental health issues.  

The report contains an Axis I diagnosis of PTSD; panic disorder with agoraphobia; alcohol dependence in full sustained remission.  The examiner indicated that the panic disorder with agoraphobia were secondary to the PTSD.  The report contains an Axis V GAF of 45.  The examiner opined that the Veteran's non-PTSD psychiatric symptoms resulted from his PTSD.  The examiner opined that the Veteran's psychiatric symptoms due to PTSD did not result in total occupational and social impairment; but did result in deficiencies in areas of judgment, thinking, family relations, work, and mood.

As this is the case of an appeal of the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time, to include consideration of the application of staged ratings.  See  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to June 20, 2008

With respect to the period prior to June 20, 2008, on review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his psychiatric symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships so as to warrant a 50 percent rating.  In this regard, review of the record regarding the Veteran's psychiatric symptoms throughout the period prior to June 20, 2008, does not show any significant difference in the level of severity of the Veteran's psychiatric symptoms.  

VA treatment records prior to June 20, 2008, show that the Veteran's symptoms have been assessed and that, though a higher score of 55 was recorded, a GAF score of 50 has been the predominant score assigned prior to June 20, 2008.  Such scores reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM- IV.  Such findings reflect symptoms productive of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships, which is consistent with criteria warranting a 50 percent disability rating under Diagnostic Code 9411.   

In sum, prior to June 20, 2008, there is evidence productive of reduced reliability.  The GAF scores that have been assigned include mostly that within the range between 41 and 50, reflecting symptoms productive of serious symptoms and serious impairment in social and occupational functioning.  On review of the totality of the competent medical evidence on file regarding the Veteran's exhibited psychiatric symptomatology, including the Veteran's credible statements about the impact of his psychiatric symptoms, and after resolving all doubt in favor of the Veteran, the Board finds that for the period prior to June 20, 2008, the Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 50 percent disability rating throughout the course of the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, prior to June 20, 2008, the evidence does not demonstrate that the PTSD results in symptoms productive of deficiencies in most areas, or an inability to establish and maintain effective relationships.  The evidence does not demonstrate that he has related symptoms such as obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, even after affording the Veteran the benefit of the doubt, the criteria for a disability rating in excess of 50 percent have not been met prior to June 20, 2008.

From June 20, 2008

On review of all of the evidence for the period from June 20, 2008, the Board finds that during that period the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, such as thinking, family relations, work, and mood, which is consistent with findings during the June 20, 2008, and May 25, 2010 VA examinations.  Review of the relevant VA treatment records on file dated during the period beginning from June 20, 2008, shows that the medical evidence therein is not inconsistent with findings from the two VA C&P psychiatric examinations during the same period and discussed above.  

The veteran is shown to have such deficiencies in most areas due to such symptoms as: suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He is shown to have symptoms productive of impaired impulse control (such as unprovoked irritability with periods of violence) and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Lastly, his behavior is productive of an inability to establish and maintain effective relationships.  Such combination of signs and symptoms are productive of criteria so as to warrant a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, the recorded GAF scores, as recorded in the two VA examinations are both in the range of 50 or below, ranging from 50 to 45.  At the most recent VA examination the GAF score was 45.  GAF scores of 41 to 50 reflects serious symptoms or serious impairment in social and occupational functioning, including reflecting an inability to keep a job.  See DSM-IV.  Such findings reflect symptoms productive of occupational and social impairment with deficiencies in most areas, and an inability to establish and maintain effective relationships, which is consistent with criteria warranting a 70 percent disability rating under Diagnostic Code 9411.  During this period VA examination findings in June 2008 reflect that the Veteran had had suicidal thoughts.  Such symptoms of being a danger to oneself are clearly serious psychiatric symptoms.  See DSM-IV, 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The two VA examinations showed some small differences in GAF scores and concluding opinions with respect to diagnostic criteria of Diagnostic Code 9411.  However, the GAF scores of 50 and 45 contained in the two examination reports are in the same range of the GAF scale, from 41 to 50, reflecting serious symptoms, such as suicidal ideation, and serious impairment in social and occupational functioning.  

The June 2008 VA examination report contained an opinion that the Veteran's PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school, whereas the May 2010 VA examination report contained an opinion that the Veteran's PTSD signs and symptoms did result in deficiencies in areas of judgment, thinking, family relations, work, and mood.  While this might suggest a variance in the level of disability due to the PTSD, suggesting a corresponding variance in disability ratings warranted, the remainder of these reports reflect that the Veteran's PTSD symptoms remained relatively constant.  Review of both examination reports show essentially the same report of symptoms and effects on the Veteran's ability to function.  

Based on the totality of the foregoing, the Board finds that the Veteran's symptoms throughout the period beginning from June 20, 2008, (date of VA examination) more closely approximate the rating criteria required for a 70 percent disability rating throughout that period, and no more.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In light of Hart, the Board has considered whether a staged rating is appropriate at any time during the appeal.  However, because the PTSD symptoms remained relatively constant beginning from June 20, 2008, and at no time were more disabling than reflected by the 70 percent evaluation.  

As such, additional staged ratings are not warranted.  Thus, for the period from June 20, 2008, through May 24, 2010, a grant of a 70 percent disability rating and no more is warranted; and for the period from May 25, 2010, a disability rating in excess of the existing 70 percent is not warranted.  In that regard, for the period from June 20, 2008, the Board does not find that a higher rating than 70 percent is warranted at any time.  The preponderance of the evidence for the period from June 20, 2008, shows that the PTSD is not productive of total occupational and social impairment.  The evidence does not show at any time such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); any significant disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The record does not show these factors are present.  Notably, both VA examiners at the June 2008 and May 2010 VA examinations, on comprehensive VA examination of the Veteran addressed this question and specifically opined that the effects of the Veteran's PTSD did not result in total occupational and social impairment.

Related Matters

On a related matter, with respect to both periods considered above, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  As 
to the two periods, both prior to and from June 20, 2008, the Board finds that the rating criteria contemplate the Veteran's PTSD, which is productive of the psychiatric symptoms discussed above and are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective from July 13, 2006 to June 19, 2008, a disability rating of 50 percent for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, effective from June 20, 2008, to May 24, 2010, a disability rating of 70 percent for PTSD is granted.

For the period from May 25, 2010, a disability rating higher than 70 percent for PTSD is denied.


REMAND

A remand is necessary with respect to the claim of entitlement to TDIU for the period prior to May 25, 2010.  The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.  Here, the evidence reasonably raises the issue of entitlement to a TDIU as an element of the initial rating claim on appeal.  In this regard, in April 2010 the Board remanded the PTSD rating claim appeal for further development, and while on remand at the RO, in an April 2011 rating decision the RO granted a 70 percent disability rating for PTSD effective from May 25, 2010.  In that decision the RO also granted entitlement to a TDIU effective May 25, 2010, apparently as a claim considered a component part of the PTSD rating claim (though not previously adjudicated separately by the RO).  Id.  The April 2011 rating decision granting TDIU was made in part on the basis that in light of the RO's grant of a 70 percent rating for PTSD effective from May 25, 2010.  In light of the Board's decision above, the Veteran meets the combined schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a) for the period beginning from June 20, 2008.  A TDIU is already in effect from May 25, 2010.  Because entitlement to a TDIU is part of the Veteran's initial claim, the proper remedy here is to remand the TDIU issue with respect to the period prior to May 25, 2010 for all required development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Request all such records and associate these with the claims folders.

2.  Then refer the Veteran's claims files to an appropriate specialist for the purpose of obtaining an opinion as discussed below; and if deemed necessary, to include an appropriate VA examination as to the claim for TDIU for the period prior to May 25, 2010.  The claims folder should be made available to and reviewed by the examiner.  If an examination is deemed necessary, then all appropriate tests and studies should be conducted.  

Thereafter, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation during the period prior to May 25, 2010.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Then readjudicate the claim of entitlement to TDIU for the period prior to May 25, 2010.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


